I agree to the reversal of this case, because of the refusal of the trial court to direct service of a copy of the indictment upon the appellant, when requested. I believe this to be imperative, under the terms of Article 553, Vernon's C.C.P.
I do not believe the court should have delayed the trial for the two days prayed for, because of the fact that appellant was then under bond, and in such case was not entitled to said two days, under the terms of Article 557, Vernon's C.C.P.
Reversed and remanded.